Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Kilpela et al.(4,282,910).
Firstly, Examiner notes that Applicant calls his device a saw, but it is actually more akin to a shear or splitter.  A saw will make multiple reciprocations/revolutions thru a workpiece to remove saw chips from a kerf.  Applicant’s device is a blade that slices thru a workpiece in one stroke, like a shear or splitter.
Kilpela shows a device having all of the recited limitations of claim 1 including;
a drive unit having a drive shaft (64) operably connectable to a motive source (66) and a transmission (68) operably connected to the drive shaft, the transmission having an input side, an output side, and an output shaft extending from the output side, the output shaft having a central longitudinal axis and being rotatable by rotation of the drive shaft in a cutting direction of rotation of 360 degrees.  (Note it is measured in RPM on line 8 column 4, and thus must rotate at least 360 degrees). 
an anvil (18, etc.) connected (note both the anvil and drive shaft are “supported” to be spaced a fixed distance from one another, and thus are “connected”) to the output side of the transmission of the drive unit and having an arm (18) with a free end (left side of figure 2) extending laterally away from the central longitudinal axis of the drive shaft and the output side of the transmission in a way the arm is laterally positionable against a tree extending upwardly from a ground surface (with some effort, and only for select small trees, this device could be place over a tree and used in the claimed fashion); and 
a blade (34-60) connected to the output shaft of the transmission (68), the blade having an outer peripheral edge (60) with a plurality of teeth (50,52,54,56,58) formed along a portion thereof forming a cutting edge, the cutting edge having a first end and a second end, the distance between each of the teeth of the cutting edge increasing from the first end to the second end (see figure 2) and the distance between each of the teeth of the cutting edge and the central axis of the output shaft increasing from the first end of the cutting edge to the second end of the cutting edge (see figure 2), 
wherein each of the teeth is oriented toward the cutting direction of rotation (see figure 2), and
wherein rotation of the blade in the cutting direction of rotation causes the blade to move transversely (see transition to phantom in figure 2) with respect to the anvil so the teeth engage and cut the tree extending upwardly from the ground surface and positioned between the blade and the anvil.
In regard to claim 6, see the analysis of claim 1 above.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpela et al.(4,282,910) in view of Perkins (2018/0272445).
Kilpela’s blade has an RPM of fifteen, unlike claims 3 and 8 which require an RPM of one.    However, the RPM of this type of blade is a known results effective variable.  Those desiring quick cuts will arrange the gears such that the rotational speed of the blade is high.  Those desiring high torque for difficult cuts will arrange the gears such that the rotational speed of the blade is low.   Evidence of this can be found in Perkin’s paragraph 0039 “The motor transmission 154 may be chosen based on a desired speed for cutting operations (i.e., the speed at which the blade 28 is driven) and a desired torque for the blade 28. Accordingly, multiple different transmissions 154 that meet desired parameters may be used. In some embodiments, the motor transmission 154 may be configured such that the power shear tool 20 can be operated in one or mode modes (e.g., high speed, medium speed, low speed, etc.   Accordingly, it would have been obvious to set the blade speed at most any rotational speed, including one RPM, in order to have a high torque blade for difficult-to-cut material.

6.	Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpela et al.(4,282,910) in view of Perkins (2018/0272445) as set forth above, and further in view of Dubose (2016/0297500).
In regard to claims 4 and 9, Kilpela, as modified by Perkins, employs a planetary gear system to slow down the RPMs, instead of a cycloid gear system.
Examiner takes Official Notice that cycloid gear systems are known for the same purpose of slowing down the RPMs.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example is DuBose (abstract and elsewhere).  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have replaced Kilpela’s planetary gear system with a cycloid gear system, as is taught by DuBose and others, since they are known for the same purpose, and since a cycloid gear system experiences reduced gear backlash and thus has a longer lifespan.  Cycloid gears are also better for heavier loads.
With respect to claims 5 and 10, see the rationale for claims 3 and 8 above.
	Claims 3 and 8 are included in this rejection, since the transmission for achieving 1 RPM has been changed.

7.	Applicant's arguments have been fully considered but they are not persuasive.
	In response to Examiner’s statement that Applicant’s device was more akin to a shear or splitter, Applicant argues that his device is a “saw”.  Examiner, with 34 years of experience in the cutting arts, stands with his position.  However, what it is called is not important compared to what structure it has, so it is possible this nomenclature issue need not be argued.
	Applicant’s amendments to the claims have overcome the previous prior art rejection, but new art has now been applied.
	If Applicant would like any assistance drafting claims amendments, please feel free to call the Examiner any time.  The Kilpela reference, while reading on the claims, is noticeably different than Applicant’s device, and Examiner is confident language can be developed to distinguish over Kilpela.  Possibly something about how the tooth tips are the radial outermost part of the blade.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724